DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment of 14 October 2021 has been entered in full. Claims 3, 8, 10-12, and 16-34 are canceled.  Claims 1, 2, 4-7, 9, and 13-15 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 1, 2, 4-7, 9, 13-15, and 34 under 35 U.S.C. 112, first paragraph, regarding written description, as set forth at pp. 3-8 of the previous Office action (mailed 15 April 2021) is withdrawn in view of the amended and canceled claims (received 14 October 2021).
The rejection of claims 1, 2, 4-7, 9, and 13-15 rejected under 35 U.S.C. 102(a) and (e) as being anticipated by WO 2010/100179 A2 (NOVARTIS AG; published 10 September 2010; of record) as set forth at pp. 14-15 of the previous Office action (mailed 15 April 2021) is withdrawn in view of the amended claims (received 14 October 2021).
The rejection of claims 1, 2, 4-7, 9, and 13-15 under 35 U.S.C. 102(a) and (e) as being anticipated by WO 2006/119062 A2 (UCB S.A. and AMGEN, INC.; published 09 November 2006; of record) as set forth at p. 15 of the previous Office action (mailed 15 April 2021) is withdrawn in view of the amended and canceled claims (received 14 October 2021).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 2, 4-7, 9, and 13-15 is/are rejected under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by WO 2011/128424 A1 (NOVARTIS AG; published 20 October 2011; of record) as set forth at pp. 12-14 of the previous Office action (mailed 15 April 2021).
Applicant argues (p. 4, remarks received 14 October 2021) that the cited reference fails to disclose the genus of anti-sclerostin antibodies recited in claim 1, and thus does not anticipate the claimed invention.  This has been fully considered but is not found to be persuasive.  ‘424 states that anti-sclerostin antibodies from the prior art are suitable for use in their methods, and specifically points to US Patent No. 7,592,429 (“reference 13”), in particular an antibody comprising CDR sequences of SEQ ID NOs: 245-247 and 78-80 of ‘429.  See p. 11, lines 8-16.  ‘429 is incorporated by reference into the ‘424 document.  The CDR sequences recited in instant claim 1 part (i) are .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-7, 9, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,657,090 for reasons of record.  Additionally, it is noted that the CDR sequences recited in the patented claims are identical to the CDR sequences recited in part (i) of instant claim 1.  Accordingly, the species claimed in the patented claims anticipate the genus claimed in the instant claims. 

Claims 1, 2, 4-7, 9, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,913,900 for reasons of record.  Additionally, it is noted that the heavy and light chain sequences recited in the patented claims comprise the CDR sequences recited in part (i) of instant 

Applicant argues (p. 5, remarks received 14 October 2021) that the rejections are rendered moot in view of the claim amendments.  This has been fully considered but is not found to be persuasive.  As discussed above, the sequences recited in the patented claims are species of the instantly claimed genus.  Specifically, the CDR sequences recited in instant claim 1 part (i) are identical to or are comprised in the sequences recite din the patented claims.  Accordingly, the species claimed in both sets of patented claims anticipate the genus claimed in the instant claims.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
09 December 2021